Citation Nr: 0730762	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-26 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which decline to reopen the veteran's 
claim of entitlement to service connection for PTSD on the 
basis of new and material evidence. 

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of that hearing has been associated with the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2000 rating decision denied service 
connection for PTSD on the basis that there was no evidence 
of a verified in-service stressor and insufficient details to 
conduct a meaningful search in an attempt to verify his 
alleged stressors.

2.  The evidence received since the May 2000 rating decision 
includes the veteran's testimony concerning an attack in 
February 1967 while attached to the 701st Maintenance 
Company, in Zian, Vietnam. 






CONCLUSIONS OF LAW

1.  A May 2000 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The additional evidence presented since the May 2000 
rating decision is new and material, and the claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
PTSD.  However, the Board must first determine whether new 
and material evidence has been submitted to reopen his claim 
for service connection for PTSD since an unappealed May 2000 
rating decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2007).  Service connection for PTSD 
requires the following three elements: [1] a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s). See 38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If VA determines 
that the veteran engaged in combat with the enemy and that 
his alleged stressor is combat related, then the veteran's 
lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  

In this case, the RO initially denied service connection for 
PTSD in rating decisions dated in October 1999 and May 2000.  
The evidence at that time included the veteran's service 
medical records, none of which show treatment for psychiatric 
problems; his DD Form 214, which shows that he served as a 
cook and makes no reference to combat; and a psychological 
evaluation report by H.B., Jr., Ph.D., dated in May 1999, 
which lists a diagnosis of PTSD due to the veteran's alleged 
combat in Vietnam.  

The evidence at that time also included several statements by 
the veteran concerning his alleged in-service stressors.  In 
particular, the veteran alleged that he had been involved in 
combat and had witnessed two comrades killed in action.  
However, no evidence showed that the veteran was ever 
involved in combat, and neither name was confirmed in the 
Directory of Names of Vietnam Veterans Memorial.  The veteran 
also reported that his unit had come under numerous rocket 
and mortar attacks, but provided no specific details such as 
dates and exact locations.  Instead he indicated that these 
events occurred some time between November 1966 and November 
1967 and included multiple location sites.  

Based on the foregoing, the RO denied service connection for 
PTSD on the basis that there was no verified in-service 
stressor to support the diagnosis of PTSD provided by Dr. 
H.B.  The RO also explained that the veteran failed to 
provide sufficient details of the alleged attacks in order to 
conduct a meaningful search in an attempt to verify these 
incidents.  The veteran was notified of the May 2000 rating 
decision and of his appellate rights in a letter dated in 
June 2000; however, he did not seek appellate review within 
one year of notification.  Therefore, the May 2000 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In June 2005, the veteran attempted to reopen his claim for 
service connection for a PTSD.  Under VA law and regulation, 
if new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
May 2000 rating decision.  Since that decision, the veteran 
has provided additional details concerning an alleged attack.  
The veteran testified during his hearing that his convoy came 
under enemy attack in February 1967 near Zian, Vietnam.  
Since these details were not provided at the time of the 
final May 2000 rating decision, these statements are new.  In 
addition, these statements are probative of the central issue 
in this case as to whether an in-service stressor actually 
occurred to support the diagnosis of PTSD.  

Although the veteran's statements alone are insufficient to 
verify the alleged incident, there are now sufficient details 
to conduct a meaningful search in an attempt to verify the 
alleged incident, which was lacking at the time of the 
unappealed May 2000 rating decision.  Hodge, 155 F.3d at 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  It is 
important for the veteran to understand that the standard for 
reopening a claim is low and does not necessarily indicate 
that the claim will be finally granted. 

Accordingly, the Board concludes that new and material 
evidence has been submitted since the May 2000 rating 
decision; thus, the claim for service connection for a PTSD 
must be reopened.

ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and the appeal is 
granted to this extent only.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for PTSD.

As noted above, the veteran testified that his convoy was 
attacked near Zian, Vietnam, in February 1967.  Since the 
veteran provided a specific date and location, this stressor 
may be capable of being verification.  Accordingly, after 
first giving the veteran another opportunity to provide 
specific information about his claimed in-service stressors, 
the RO should (regardless of whether the veteran responds) 
attempt to independently verify the occurrence of the claimed 
incident through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  See 38 U.S.C.A. § 5103A (b)(3); 38 
C.F.R. § 3.159(c).  

In doing so, the RO is reminded that requiring corroboration 
of every detail, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi, 10 Vet. App. at 311.  The records need only imply the 
veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost, 16 Vet. App. at 128-129.

In the event that the claimed stressor can be verified, then 
the remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if any alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether the veteran's suffers from PTSD as a result 
of the verified stressor(s).  See 38 U.S.C.A. § 
5103A(d)(1)(2).

As a final note, the Board acknowledges that VA outpatient 
treatment records may be available which have not been 
associated with the claims file.  During his hearing, the 
veteran explained that he had been receiving VA outpatient 
treatment for his PTSD at the armory, but that these 
treatment records had not been obtained by VA.  Therefore, 
the RO should attempt to obtain these records.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also, Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appropriate 
VA medical facility in St. Louis and 
obtain all outstanding records of 
treatment for the veteran's PTSD.  If no 
such records are available, that fact 
should clearly be documented in the 
claims file.

2.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressors that led to his PTSD.  
Such information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals injured or killed for each of 
the events in question.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.

3.  The RO should forward the veteran's 
stressor information to the U.S Army and 
Joint Services Records Research Center 
(JSRRC), and any other appropriate 
records depository for research into 
corroboration of the claimed stressors.  
The JSRRC should be provided with a copy 
of any information obtained above.  The 
RO should also follow up on any 
additional action suggested by JSRRC.

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
no stressors have been verified, then the 
RO should so state in its report.

5.  If, and only if, a stressor has been 
verified, the veteran should be afforded 
a VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found by the RO to be corroborated by the 
evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

6.  When the development requested has 
been completed, the case should again be 
adjudicated by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


